Citation Nr: 1422314	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter Meadows, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, that denied the benefit sought on appeal.

This matter was remanded in January 2004, July 2005, January 2008, October 2008, November 2009, and March 2010 for further development. 

The Board issued a decision denying this appeal in March 2006.  In August 2007, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) remanded the matter to the Board. 

Following the Court remand, the Board issued another decision in February 2013 which again denied this appeal; and, in August 2013, the Veteran appealed again. Pursuant to a JMR filed by the Veteran and the Secretary, Court vacated the February 2013 Board decision and again remanded the matter to the Board.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  As noted in the February 2013 Board decision, the Appeals Management Center (AMC) completed the additional development directed in the Board remands.

2.  The Veteran is service connected for the following disabilities: bursitis of the left shoulder, rated at 20 percent; cervical spine arthritis, rated at 10 percent prior to September 14, 2004, and at 20 percent therefrom; tinnitus, rated at 10 percent; post-traumatic stress disorder, rated noncompensable prior to May 14, 2001, and at10 percent therefrom; and, bilateral hearing loss, rated 0 percent.  His combined evaluation is 50 percent from September 14, 2004, and 40 percent prior to that date.
3.  The Veteran has occupational experience as a delivery driver and was last employed in 1999.  He completed two years of college. 

4.  The Veteran's service connected-disabilities do not preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied the notification requirements of the VCAA in this case.  Indeed, the February 2003, March 2004, February 2005, and October 2005 letters gave the Veteran notice of the evidence necessary to substantiate his claim on appeal. 

The evidence development letters dated in February 2003, March 2004, February 2005, October 2005, and November 2009 also advised the Veteran of what evidence he was responsible for providing and what evidence VA would undertake to obtain. 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Upon receipt of an application for "service connection," therefore VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO sent the Veteran a November 2009 correspondence that fully complied with Dingess.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Nonetheless, since fully compliant notice was later issued in a November 2009 communication, and the claim was thereafter readjudicated in February 2010 and February 2012, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board finds further the Veteran has had a meaningful opportunity to participate in the adjudication of his claim at all stages of the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

TDIU

Applicable Legal Standards

In order to establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected-disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2012).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Analysis

The July 2007 JMR found that the Board relied on VA examination reports in which the examiners only rendered opinions regarding whether each individual service-connected disability caused the Veteran to be unemployable.  The Board remanded the claim to the RO (numerous times) in order to obtain a competent medical opinion that addressed the issue of whether the Veteran's service-connected disabilities, taken together, would render the Veteran unemployable.  In the interim, however, subsequent legal precedent has held the factfinder, e.g., the Board, is not precluded from making the ultimate determination of employability even if there is no medical assessment of the cumulative impact of disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Finally, the Board requested a VHA opinion which was rendered in August 2012.  An addendum was issued in October 2012.

The Veteran's service-connected disabilities include bursitis of the left shoulder, (rated at 20 percent); cervical spine arthritis (rated at 10 percent prior to September 14, 2004, and at 20 percent therefrom); tinnitus (rated at 10 percent); post-traumatic stress disorder (rated noncompensable prior to May 14, 2001, and at10 percent therefrom); and bilateral hearing loss (rated 0 percent).  His combined evaluation is 50 percent from September 14, 2004, and 40 percent prior to that date.

May 2000 records from the Social Security Administration show that the Veteran was awarded Social Security Disability due to disabilities including degenerative joint disease of the left shoulder and cervical spine, and gouty arthritis of the left foot, knee, and shoulders. 

In the Veteran's May 2001 application for increased compensation based on unemployability, he noted that he was employed with Walker County Program on Aging from 1992 to 1999.  During the time of his employment, he drove a van and delivered meals to the homebound elderly.  He reported that he completed two years of college. 

In July 2001 the Veteran's employer indicated that the Veteran ended his employment in March 1999 due to "health problems." 

In March 2004 the Veteran was afforded a VA spine examination.  The diagnosis was arthralgia of the lumbosacral spine with loss of function due to pain.  The examiner opined that the Veteran's service-connected disabilities were not as least as likely as not preventing him from maintaining gainful employment consistent with his education and occupational experience. 

A subsequent VA orthopedic examination, also performed in March 2004, noted that the Veteran was a retired van driver and was in receipt of Social Security Disability benefits.  The diagnoses were degenerative joint disease of the left shoulder and arthralgia of the left knee with no loss of function due to pain. 

During a September 2004 VA mental disorders examination, the Veteran explained that he last worked in 1999 driving a van and ended his employment due to gout. The diagnosis was mild, chronic PTSD and he was assigned a Global Assessment of Functioning (GAF) score of 68.  The examiner noted the Veteran's PTSD would not render him unemployable. 
A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130.  VA has not yet implemented DSM V.

In September 2004 and October 2005 VA examinations, the Veteran was diagnosed with degenerative joint disease of the cervical spine and left shoulder.  The examiners opined that the Veteran's service-connected disabilities did not prevent him from obtaining gainful employment within his capabilities.  The September 2004 VA examiner commented that work which required over-the-head use of his arms would be difficult.  Other than that, however, he was employable and flare-ups or repetitive use were not an issue. 

In October 2005, a VA medical opinion was obtained regarding the issue of whether the Veteran's service-connected disabilities rendered him unemployable. The audiologist, who rendered the opinion, only commented as to the Veteran's hearing loss and explained that it did not render him unemployable.  Rather, employment was possible with state of the art amplification and/or assistive technology. 
A similar opinion was rendered by another VA examiner later in October 2005. During that examination, the Veteran reported that he could hear the television and did not have to turn it louder; he could hear conversations and understand them quite well unless he was in a crowded situation where there was background music; he noted that he used his right ear to speak on the phone. 

After a physical examination and completion of an audiological testing, the diagnoses were bilateral mild to profound sensory neural hearing loss, mostly in the high frequency levels and tinnitus.  The examiner opined that neither tinnitus nor bilateral hearing loss prevented the Veteran from securing and following a substantially gainful occupation since he was able to carry on a conversation and he was not debilitated by the two disorders. 

In a subsequent VA medical opinion, the examiner who conducted the above examination echoed his previous findings. 

During a November 2005 VA PTSD examination, the Veteran reiterated that he retired in 1999 secondary to problems with gout.  His Axis I diagnoses were chronic PTSD and alcohol abuse.  He was assigned a GAF score of 65 and the examiner opined that the Veteran's PTSD did not render him unemployable. 

The Veteran submitted a December 2007 independent medical evaluation.  Dr. G.L.W. stated he conducted a clinical interview with the Veteran and reviewed the claims file.  Dr. G.L.W. opined that none of the Veteran's service-connected disabilities (by themselves) would render him unemployable.  However, based on his review of the medical records, it was his professional medical opinion that it was at least as likely as not that the combination of service-connected disabilities rendered the Veteran unemployable. 

In March 2008, a VA examiner reviewed the claims file and submitted a report.  He opined that the Veteran could receive adequate hearing amplification that would allow gainful employment.  He further noted that the Veteran's GAF scores have been in the 50s, but the evidence does not support the contention that his PTSD would prevent gainful employment.  He further noted that the October 2005 VA examiner found that the Veteran's left shoulder bursitis and cervical spine degenerative arthritis would not prevent gainful employment.  The March 2008 examiner referenced a September 2004 mental health record in which the Veteran reported that he stopped working in 1999 as a result of gout.  Finally, the March 2008 examiner stated that based on his review of the claims file, he could "find no impairment in function due to his service-connected conditions individually or combined that would prevent him from obtaining and maintaining gainful employment." 

In a March 2009 Memorandum, the Director reviewed the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director noted the Veteran was 59 years old, was a high school graduate, and he had two years of college.  He further noted that he last worked as a van driver and resigned in March 1999 for health reasons.  He has been in receipt of Social Security benefits from May 2000 for gout of the left knee, left foot, and arthritis in both shoulders.  The Veteran's history of nonservice-connected hypertension with myocardial infarction in 1985 was noted, as was a history of cerebrovascular accident without residuals in 2000 and peripheral vascular disease with claudications.  He noted that orthopedic and psychiatric examination reports dated March 2004, September 2004, and November 2006 reflected that the Veteran's disabilities were mild and would not prevent him from being gainfully employed.  He acknowledged a December 2007 medical opinion stating that the Veteran's service-connected disabilities (when combined) would cause him to be unable to work.  The Director, however, concluded the evidence did not adequately demonstrate that the Veteran's service-connected disabilities were sufficiently incapacitating to render him unemployable. 

The Veteran underwent VA orthopedic, audiologic, and psychiatric examinations again in November 2009 and December 2009.  Each examiner reviewed the claims file in conjunction with each examination.  The orthopedic examiner found that the Veteran's left shoulder disability would cause problems lifting, carrying, and reaching; and that the Veteran would have decreased strength in the extremity.  He found that it would have an effect on physical employment, but that he would be able to perform sedentary duties.  Regarding the Veteran's cervical spine disability, he found that the diagnosis would not have an effect on employability. 
The audiologic examiner opined that that hearing loss alone would not render the Veteran unemployable, and that gainful employment may still be possible with state of the art amplification, assistive technology, vocational rehabilitation, or medical intervention.  The psychiatric examiner diagnosed the Veteran with chronic, mild, PTSD and she assigned a GAF score of 72.  She noted that the Veteran reported no significant changes since the most recent examination.  She opined that the Veteran had mild symptoms of PTSD that would have no occupational impact on functioning. 

In May 2011, the Veteran underwent another VA psychiatric examination with a different examiner.  The examiner noted that she is not qualified to render opinions regarding how all of the Veteran's disabilities affect employment.  Rather, she could only render an opinion regarding how the Veteran's PTSD affects employment. Following a thorough examination, she diagnosed the Veteran with chronic, mild PTSD; and she assigned a GAF score of 75.  She commented that the Veteran reported mild symptoms of PTSD.  She noted that the Veteran barely met the diagnostic criteria for PTSD.  Moreover, the Veteran himself maintained that he had to stop working due to medical issues unrelated to his PTSD.  He denied problems with occupational functioning due to symptoms of PTSD.  The examiner opined that the Veteran is not unemployable solely due to his PTSD. 

The May 2011 examiner was asked to submit an addendum.  She submitted a December 2011 addendum in which she once again stated that a social and industrial survey is separate from the PTSD examination, and is outside the expertise of the examiner.  She noted the Veteran was not participating in mental health treatment.  She stated that she reviewed the Social Security Administration findings and she noted that there is no mention of PTSD.  Instead, all the disabilities listed are medical diagnoses.  She also acknowledged the December 2007 private examination report.  She pointed out that it was inappropriate for the December 2007 physician to opine that the Veteran is unemployable due to cumulative conditions when the physician was Board certified in family medicine, but was not a mental health professional. 

The Veteran underwent another VA orthopedic examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  After a thorough examination, the examiner came to the same conclusions as the November 2009 examiner (that the Veteran's left shoulder disability would affect physical employment but not sedentary employment; and, the Veteran's cervical spine disability would have no effect on employability). 

The May 2011 VA orthopedic examiner was asked to submit an addendum opinion, which was accomplished in December 2011.  The examiner reviewed the opinions expressed in the December 2007 report.  He pointed out that he had access to the Veteran's claims file while the December 2007 physician did not.  He also stated that the December 2007 physician rendered an opinion regarding the Veteran's PTSD and audio disability despite the fact that he is a Board Certified Family Practice doctor.  He found this to be inappropriate.  The May 2011 examiner also stated that he reviewed the Social Security decision and noted that it failed to take into account the possibility of the Veteran obtaining employment of a sedentary nature.  He reiterated that it would be inappropriate for him to comment on the Veteran's complete skill set, because he could only address how his medical conditions affect his physical activities.  He reiterated that the Veteran's medical conditions affect physical labor but not activities that are sedentary, such as answering phones, writing, carrying on conversations, doing paperwork, etc. 

The Board then requested an expert medical opinion.  In August 2012, Dr. R.H. (Staff Physiatrist, Board Certified in Physical Medicine and Rehabilitation), submitted his opinion.  He stated that he had reviewed the claims file but that he could not comment on the December 2007 physician's opinion (that the Veteran was unemployable) because that physician did not provide any objective evidence to support the opinion.  Dr. R.H. stated that in his opinion, based on the chart review of the combination of only service-connected disabilities, the Veteran's occupational experience and education, he is at least as likely as not to be able to work at a job which involves sitting, standing, and walking for 6 hours per day, with no lifting and carrying of more than ten pounds, and no over-the-head activities.  His opinion was based on the orthopedic findings in the claims file, as well as the examination reports reflecting that the Veteran's PTSD and hearing loss would not interfere with gainful employment.  Dr. R.H. submitted an addendum opinion in October 2012.  In it, he once again stated that he could not comment on the December 2007 opinion because the opinion is not supported by objective evidence.  He also stated that he reviewed the Social Security Administration Decision.  He noted the Veteran has gouty arthritis in multiple joints (left knee, foot, and shoulder) and that he had a stroke in 2000 which limits his ability to stand and use his left upper extremity.  He stated that based on the Veteran's nonservice-connected disabilities, age, and lack of transferable skills, the Veteran is at least as likely as not unemployable. 

Finally, the Veteran submitted a January 2013 correspondence from C.L.K. (Licensed Professional Counselor).  He stated that he reviewed the claims file and noted Dr. R.H.'s remark that the Veteran had a chronic left shoulder disability that could impair the ability to use his arm at work or in household chores.  He also noted Dr. R.H.'s finding that the Veteran had a cervical spine disorder that allowed him to perform only sedentary work.  C.L.K. pointed out that the Veteran did not have transferable work skills.  C.L.K. opined that most sedentary jobs would be considered "desk jobs," and with a sedentary designation, 90 percent of all viable employment is removed from the jobs listed in the Dictionary of Occupational Titles.  He stated that most desk jobs require utilizing hands and arms for work, such as typing.  He opined that with a disability of 5 pounds lifting and the assumption that the Veteran cannot use his left arm, he is again removed from the capability of performing most sedentary jobs.  He opined that these physical limitations alone appear to remove the Veteran in near totality from the job market. He noted that the Veteran is also service connected for tinnitus, hearing loss, and PTSD.  He opined that when combined, the Veteran's service connected disabilities would more likely than not prevent the Veteran from any type of gainful employment. 

The Board recognizes that there have been numerous medical opinions rendered on the issue of whether the Veteran's service connected disabilities render him unemployable. 

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.  There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinions of the private physicians in this case.

The Board notes that the first private medical opinion is dated December 2007.  The physician agreed with the VA physicians that none of the Veteran's service connected disabilities would (on its own) preclude the Veteran from obtaining substantial employment.  The physician opined that when combined, the disabilities would render the Veteran unemployable.  The Board notes that the physician provided no rationale to support this opinion.  As subsequent VA examiners have pointed out, the December 2007 physician provided no objective evidence upon which to base this conclusion.  Moreover, VA examiners have also pointed out that the December 2007 physician rendered an opinion outside the scope of his expertise.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  He is Board Certified in Family Practice; he is not a mental health professional.  (However, in fairness, the Board recognizes recent case law finding that the question of TDIU is not inherently medical in nature.  See Geib, 733 F. 3d 1350, 1354.)  

With regard to the January 2013 private opinion, C.L.K.'s opinion is based in part on assumptions that are not found in evidence.  He stated that "With a disability of five pounds lifting and the assumption that [the Veteran] cannot use his left arm, he is again removed from the capability of performing most sedentary jobs." The evidence does not reflect that the Veteran "cannot use his left arm."  To the contrary, the examiners who have conducted in-person examinations have repeatedly stated that the Veteran would have problems with lifting, carrying, and reaching.  However, he could nonetheless perform sedentary duties.  The May 2011 VA examiner submitted an addendum opinion in which he specifically stated that the Veteran could answer phones, write, carry on conversations, do paperwork, etc. C.L.K.'s opinion is predicated on the assumption that 90% of sedentary jobs are desk jobs that require utilizing hands and arms (such as typing), and that the Veteran is unable to perform these jobs.  Once again, those who have actually examined the Veteran have stated that he can perform these types of jobs.

The Board also notes that the private physicians both claim to have reviewed the Veteran's claims file. However, neither examiner has commented on the Social Security Administration's findings that the Veteran is disabled due to a combination of service connected disabilities and non-service connected disabilities.  Neither examiner took into consideration that the Veteran himself has insisted that his PTSD does not impact his ability to work.  He has consistently asserted his chronic joint pain as the reason for his claimed inability to work.

In short, the December 2007 and January 2013 correspondences are incomplete, and the opinions expressed in them are either not supported by objective evidence or any discernible rationale (the December 2007 correspondence), or are predicated upon findings that are not in the claims file or that are directly contradicted by the objective findings (the January 2013 correspondence). 

The VA opinions of the VA examiners have, for the most part, been rendered after a thorough examination of the Veteran.  Moreover, opinions with regards to each disability have been rendered by examiners who have expertise in that area. These opinions have been supported by objective evidence and a thorough rationale.  Each examiner has opined that none of the Veteran's disabilities (on its own) would cause the Veteran to be unemployable.  Moreover, the December 2007 private physician has concurred in this assessment. 

The August 2012 VHA opinion and the subsequent December 2012 addendum are deemed more thorough than the December 2007 and January 2013 correspondences.  The VHA examiner accurately summarized the objective evidence in the claims file.  He acknowledged the findings of the Social Security Administration and the VA examiners; and he rendered an opinion that was predicated on these objective findings.  Moreover, the VHA examiner supported his opinion with a thorough rationale. 

For the forgoing reasons, the Board finds the VA opinions (to include the August 2012 and December 2012 VHA opinion and addendum) to be more probative than the private physicians in this case.

As already set forth earlier, the Board acknowledges the findings of the administrative law judge (ALJ).  Nonetheless, there are significant differences in the definition of disability under the Social Security Administration and VA disability systems.  As a result, Social Security Administration disability determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are also significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a Social Security Administration ALJ.  Id.  

In addition to considering disabilities for which the Veteran is not service connected, the ALJ found the Veteran was deemed permanently disabled for further employment under criteria that are not for application under the VA system.  Specifically, the ALJ considered the Veteran's age, whether he had transferrable skills, and whether the U.S. economy was in fact likely to have jobs available for the work the Veteran is deemed able to perform.  The Board notes further that the private opinion the Veteran submitted relied on similar factors.

Under the VA criteria, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant an award of TDIU.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board has already referenced the Veteran's reports that he stopped working due to non-service connected gout, and the Social Security Administration's finding that it was the nonservice-connected gout that, in part, rendered him disabled from gainful employment.  This finding would not entirely preclude an award of TDIU if the record demonstrated that, even if not for the gout, the Veteran was precluded from substantially gainful employment due solely to a service-connected disability or some combination of service-connected disabilities.  The weight of the probative evidence, however, as discussed above, is against such a finding. 

The 2013JMR and Remand

The parties agreed that one basis for the JMR was that the February 2013 Board decision stated the Veteran had two years of high school and, in another place of the opinion, two years of college.  The evidence in the claims file shows the former to be erroneous.  The evidence of record, as noted earlier, shows the Veteran is a high school graduate with two years of college education.

The JMR also found the February 2013 Board decision deficient in its reasons and bases because the Board did not provide an analysis of what type substantially gainful sedentary employment the Veteran would be qualified to perform.
In this regard, the evidence of record shows that, based on his education and experience, the Veteran is capable of performing clerical-type work.  With two years of college, the Veteran possesses the basic skills needed to handle filing and basic written matters, etc.  Concerning filing, the noted lift restrictions, both for weight and height, would have to be factored in as well.  The May 2011 VA examiner noted that the Veteran's service-connected disabilities did not preclude him from work that entailed answering the telephone, which is a component of clerical work.  The Board also notes that the evidence of record shows the Veteran's performance of his last employment as a van driver who delivered meals to the elderly is not, per se, precluded by his service-connected disabilities.  (Emphasis added).  Driving is sedentary; the evidence of record does not show individual meals to have exceeded 10 pounds, etc.

The employability analysis, however, does not require the Board to designate a specific job for which the Veteran's education and experience renders him qualified to do.  As discussed earlier, much, if not most, of the evidence submitted on behalf of the Veteran, focused on whether he in fact can find a specific job.  However, the question is whether his service-connected disabilities preclude him from performing substantially gainful employment.  Sedentary employment within the parameters noted by the VA medical opinions of record, as well as work as a driver, would constitute more than marginal employment and would be consistent with his education, background and training (or lack thereof).
 
The final basis of the JMR was that the February 2013 Board decision was deficient because it did not discuss whether it was permissible to discuss the role of artificial hearing amplification when assessing the impact of the Veteran's hearing loss on his employability.  The basis of the parties agreement in the JMR is the Court's decision in Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).

In Jones, the Board found a higher rating was not warranted for irritable bowel syndrome because, in pertinent part, "anti-acid medication provided some relief of symptoms."  Id. At 59.  The Court held a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Id. at 63.  The parties agreed the Board should have discussed whether a similar rationale applies to artificial hearing amplification.  The parties noted in the JMR that audiology examinations are conducted without the use of artificial hearing amplification.

The current claim is found to be distinguishable from that of Jones, where the Board was found to have erroneously considered a factor outside of the specific rating criteria for the disorder at issue.  While a claim for TDIU is akin to an increased rating claim, this does not lead to the conclusion that consideration of the Veteran's hearing aid is precluded by Jones.  The essence of a TDIU claim is the determination as to whether the Veteran can maintain substantially gainful employment as a result of his service-connected disabilities.  While the Veteran's hearing may be artificially amplified, if this provides him the ability to perform his job then such fact is crucial to the pivotal consideration in a TDIU claim.  To find otherwise in essence creates a category of Veterans who may be "theoretically" unemployable, yet who in reality may be able to pursue gainful work with the help of a hearing aid or other device or course of treatment.  For example, if an individual was paralyzed but able to work with the benefit of a wheelchair, it would seem absurd (not to mention highly insulting) to find that individual incapable of work because, if not for the mobility provided by the wheelchair, they would be unable to maintain a job.  Such inquiries seem to be at odds with what 38 C.F.R. § 4.16 is intended to accomplish.  In so finding, the Board in no way intends to denigrate the holding in Jones.  Indeed, the Board finds that its position on this question is not contrary to Jones, as a central criterion for unemployability is the actual inability to work.  Thus, the Board is not considering any factors outside of 38 C.F.R. § 4.16 but rather is focused on achieving the essential purpose of that code section.  

Although the Court may expand Jones at some future time, that is the Court's province and not the Board's.  The Board also notes the earlier audiology examinations of record noted the Veteran did not in fact use hearing amplification, and he still was not deemed unemployable due to his hearing loss.  The examiner noted further that hearing amplification would lessen whatever occupational impact was present due to the hearing loss.

The Board finds the objective evidence and the Veteran's own statements outweigh his assertions that the service-connected disabilities prevent gainful employment.  38 C.F.R. §§ 3.340, 4.16. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  See Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).


ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


